internal_revenue_service number release date index number ----------------------------------------------- -------------------------------------------------------- -------------------------- -------------------------------------- ---------------------------- - ----------------------------------------------- --------------------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-159184-05 date date ------- -------------------------- -------------------------------------- ----------------------------- ------------- ----------------- legend trust fund ---------------------------------------------------- state v w x y z zz index dear ------------- ----------------------- --- --- ---- -- ----------------------------- -------------------------------------------------------- -------------------------------------------------------- this responds to the request dated date and supplemental plr-159184-05 correspondence dated date date date and date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that income and gain arising from the commodities-linked notes described in this letter will constitute qualifying_income to fund under sec_851 of the internal_revenue_code_of_1986 as amended the code facts fund is organized as a series of a business_trust trust under the laws of state trust is registered as an open-end investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund elects to be taxed as a regulated_investment_company ric under sec_851 of the code fund intends to invest in commodities-linked notes having the terms and conditions of the following two notes notes the first note note will be issued to fund at par_value of dollar_figurev its payout formula will be determined with reference to index its term will be one year and one day fund as holder of the note has the right to put the note to the issuer for redemption at any time before maturity in addition if on any day the index falls to a level that is equal to or more than w below the beginning index value the note will knockout and automatically redeem based on the closing index value of the next day the repayment obligation upon early redemption knockout or at maturity equals the face_amount of the note plus or minus the following adjustment to calculate the adjustment the face_amount of the note is multiplied by a a leverage factor of x and by b the percentage increase or decrease of index over the applicable_period the total is then adjusted to account for a coupon amount calculated at a y rate times the face_amount of the note for an annual fee amount of z basis points of the notional value leveraged face_amount of the note and for the reversal of an interest factor included in index the second note will be issued to fund at par_value of dollar_figurev its payout formula will be determined with reference to the performance of a specified basket of six month futures contracts with respect to all of the commodities in index with weightings of the different commodities similar to the weightings in index its term will be for six months fund as holder of the note has the right to put the note to the issuer at the calculated redemption price at any time before maturity in addition the repayment obligation upon early redemption knockout or at maturity is the greater of zz of the issue_price of the note and the face_amount of the note less an annual fee amount of z basis points of the notional value leveraged face_amount of the note the reversal of an interest factor included in the index plus a coupon amount calculated at a y rate times the face_amount of the note plus an amount calculated by multiplying a the face_amount of the note by b a leverage factor of x by c the percentage increase or fund makes the following representations with respect to these two notes the issuer of the notes will receive payment in full of the purchase_price of plr-159184-05 decrease of the value of the specified basket of commodities futures over the applicable_period the notes substantially contemporaneously with the delivery of the notes issuer of the notes in addition to the purchase_price paid for the notes whether as margin settlement payment or otherwise during the life of the notes or at maturity to-market margining requirements of the commodities exchange act u s c as amended cea and delivery or option on such a contract subject_to the cea the issuer of the notes is not subject by the terms of the instrument to mark- the notes are not marketed as a contract of sale of a commodity for future fund while holding the notes will not be required to make any payment to the law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as- dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as- any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a plr-159184-05 national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered to be predominantly a security if- a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument conclusion based on the facts as represented we rule that income and gain arising from the notes constitute qualifying_income to fund under sec_851 of the code sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of the associate chief_counsel financial institutions products
